 Case 4:21-cv-00595-O Document 49-1 Filed 06/29/21               Page 1 of 1 PageID 1308



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

                                                )
                                                )
 SID MILLER, et al.,                            )
                                                )
                       Plaintiffs,              )
                                                )
 v.                                             )     Civil Action No. 4:21-cv-595-O
                                                )
 TOM VILSACK, in his official capacity as       )
 SECRETARY OF AGRICULTURE,                      )
                                                )
                       Defendant.               )
                                                )
                                                )

                                     [PROPOSED] ORDER

       Upon consideration of Defendant’s Partial Motion to Dismiss and the supporting and

responding briefs thereto, Defendant’s Motion is HEREBY GRANTED. It is FURTHER

ORDERED that:

       a) Insofar as any claim challenges any program other than that authorized by ARPA § 1005,

such claims are DISMISSED for want of jurisdiction;

       b) Claims 2 and 3 are DISMISSED for want of jurisdiction; and

       c) Insofar as Claim 1 raises a claim under Title VI, such claim under Title VI is

DISMISSED WITH PREJUDICE.



Dated: ______________________
                                                 REED CHARLES O’CONNOR
                                                 United States District Judge
